Exhibit 10.1

 

As of November 15, 2004

 

Charles Zhang

Chairman of the Board

Sohu.com Inc.

15F Bright China Chang An Building

Beijing China

 

Dear Charles,

 

Please accept my formal resignation as follows:

 

a) Effective at the close of business on March 31, 2005 (the “Effective Date”),
subject to the acceptance of my resignation by the Board of Directors of
Sohu.com Inc. (“SOHU”), I hereby resign from all officer, manager and director
positions I hold in SOHU and all affiliated and related entities (collectively
with SOHU, the “Sohu Group”). Beginning at that time I will cease having any
rights to use any titles in such entities or with respect to any of the
businesses operated by the Sohu Group.

 

b) Commencing on April 1, 2005 and ending September 30, 2005 (the “Consulting
Period”), I will serve as a part-time consultant to SOHU reporting to Charles
Zhang. My consulting fees shall be $68,000 (gross) in total, which shall be paid
on a monthly basis at the rate of $11,333 (gross) per month. The scope of my
consulting services will be limited to strategic and major partnership matters.
During the consulting period, I will be free to seek full-time employment or to
serve as a board director or to provide consulting services to other entities,
provided that I will devote such hours to my consulting duties for SOHU as
reasonably requested by SOHU.

 

c) I agree that, for a period of one year after the end of the Consulting Period
(the “Non-compete Period”), I will not, on my own behalf, or as owner, manager,
stockholder, consultant, director, officer or employee of or in any other manner
connected with any business entity, participate or be involved with any
Competitor without the prior written authorization of SOHU. “Competitor” means
any horizontal portal business of the type and character of business in which
SOHU engages and may include, without limitation, an individual, company,
enterprise, partnership enterprise, government office, committee, social
organization or other organization that produces, distributes or provides the
same or substantially similar kind of product or service to any product or
service provided by SOHU and includes, without limitation, Sina, Yahoo, Tom and
Netease. SOHU and I agree that this paragraph and the paragraph below will
replace Section 1 and Section 2 of the Employee Non-Competition,
Non-Solicitation, Confidential Information and Work Product Agreement (the
“Employee Obligations Agreement”) I entered into with SOHU, but that all other
provisions of the Employee Obligations Agreement will survive the termination of
my employment in accordance with its terms.

 

d) I hereby agree that, after the termination of my employment and during the
Non-compete Period, I will not, directly or indirectly, by any means, cause
other employees at SOHU to resign, or employ other employees at SOHU to serve
for me or other entities.

 

e) SOHU agrees that my health insurance benefits and life insurance at the same
level as is described in Section 4(b) and Section 4(c) of the Employment
Agreement (the “Employment Agreement”), effective as of January 1, 2003, between
SOHU and me will be continued through December 31, 2005.

 

-44-



--------------------------------------------------------------------------------

f) SOHU agrees that I will continue to receive through September 30, 2005 the
base annual salary provided in Section 3(a) of the Employment Agreement and the
housing allowance provided in Section 4(d) of the Employment Agreement.

 

g) SOHU agrees that, notwithstanding anything to the contrary in Sohu’s 2000
Stock Incentive Plan (“Incentive Plan”) or the applicable agreements and
certificates, my options to purchase common stock of SOHU will continue to vest
through September 30, 2005 in accordance with the vesting schedules provided in
the applicable agreements and, to the extent vested, will be exercisable by me
through March 31, 2006 in accordance with the Incentive Plan.

 

h) SOHU agrees that I will receive a bonus for the period from January 1, 2005
through March 31, 2005 pro-rated for such period, to the extent of any bonus
that I would have received for the entire 2005 year.

 

i) Except for Section 6(f), Section 7(c) and Sections 8, 9, 10, 11 and 12 of the
Employment Agreement, which will survive indefinitely, SOHU and I hereby agree
that the Employment Agreement will be terminated effective as of the Effective
Date.

 

j) I hereby agree, on my own behalf, and on behalf of my heirs, successors and
assigns, that the terms of this letter agreement will be in complete and final
settlement of any and all claims, rights, interests, demands, compensation and
damages (“Claims”), whether known or unknown, of every name and nature, both in
law and equity, I have or may have, or have ever had from the beginning of the
world to this date, against any member of the Sohu Group, or any director,
officer, employee, independent contractor, consultant, stockholder, manager,
member, partner, trustee, beneficiary or agent of any of the foregoing through
the date hereof, in any way relating to or arising out of my employment with
SOHU, and the termination of such employment. This release does not release SOHU
from any of its obligations under this letter agreement.

 

k) In exchange for my promises and agreements contained herein, and subject in
all events to the effectiveness of this letter agreement, SOHU agrees that the
terms of this letter agreement will be in complete and final settlement of any
and all Claims, whether known or unknown, of every name and nature, both in law
and equity, it has or may have, or has ever had from the beginning of the world
to this date, against me through the date it has signed this letter agreement,
in any way related to or arising out of my employment with SOHU and the
termination of such employment. This release does not release me from, or waive
any of the rights of SOHU or any other member of the Sohu Group with respect to,
(i) any of my obligations under this letter agreement or (ii) any act or
omission that constitutes gross negligence, intentional misconduct, fraud, bad
faith or a knowing material violation of law.

 

l) I understand and acknowledge that this letter agreement is subject to
approval of SOHU’s Board of Directors, and will have no force or effect until so
approved.

 

Very truly yours,

/s/ Victor Koo

--------------------------------------------------------------------------------

Victor Koo

 

Accepted and agreed to: By:  

/s/ Charles Zhang

--------------------------------------------------------------------------------

    Charles Zhang     Sohu.com Inc.     Chairman of the Board and Chief
Executive Officer

 

-45-